DETAILED ACTION
Claims 1-18 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2019 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues that none of the cited references teach a recursive coordinate bisection scheme. The Examiner disagrees and points Applicant to the cited sections of the Srinivasan reference and the cited figure reproduced below.

    PNG
    media_image1.png
    478
    1237
    media_image1.png
    Greyscale


Thus, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. USPAT 8,577,656 (hereinafter “Teng”), in view of Srinivasan et al. “Dynamic-domain-decomposition parallel molecular dynamics” (hereinafter “Srinivasan”).

Regarding claim 1, Teng teaches (a) receiving a particle-based method model in a multi-processor computer system having a particle-based method application module installed thereon, the particle-based method model containing a plurality of particles representing a domain in an explosion event in a time-marching simulation; (Column 7 Lines 20-25. A multiple processor system; Column 2 Lines 20-35, numerically models inflation of an airbag using a FEA model where the airbag is filled with interacting corpuscular particles that interact due to an explosive blast; Column 4 Lines 20-42 the simulation is time-marching)
(d) obtaining, with the particle-based method application module, numerically calculated particle behaviors by conducting the time-marching simulation … at a solution cycle corresponding to a current simulation time in accordance with the particle-based method; (Column 2 Lines 20-35, Column 4 Lines 20-42, at each solution cycle of the time-marching simulation the interactions of the particles are calculated)
(e) incrementing, with the particle-based method application module, the current simulation time; (Column 7 lines 7-17, the time marching simulation calculates particle interactions and then increments simulation time by the time step size)
(f) when the simulation time has not reached a predefined termination time, (Column 5 Lines 10-16, the simulation continues until the air bag is fully inflated or the total simulation time has not exceed certain milliseconds)
repeating (d)-(f) until the simulation time has reached the predefined termination time. (Column 5 Lines 10-16, The entire simulation continues until the air bag is fully inflated or the total simulation time has not exceed certain milliseconds)
(b) partitioning, with the particle-based method application module, the domain into a plurality of sub-domains with each sub-domain containing substantially equal number of particles in accordance with a recursive coordinate bisection scheme; (c) assigning, with the particle-based method application module, the plurality of sub-domains to respective processors of the multi-processor computer system; conducting the … simulation in parallel computations, summing up, with the particle-based method application module, total number of particles in said each sub-domain; and repeating (b )-( c) if an indicator derived from the total number of particles in said each sub-domain shows workload imbalance;
Srinivasan teaches (b) partitioning, with the particle-based method application module, the domain into a plurality of sub-domains with each sub-domain containing substantially equal number of particles in accordance with a recursive coordinate bisection scheme; (Figure 1, The domain of the particles is partitioned so each box has exactly three atoms; Figures 1-3, page 48 Left Column Second and Third paragraphs, A coordinate system is used to bisect the particles during the load balancing process; Page 46 Right column Second and third paragraphs, The load balancing is done at each time step of the simulation)
(c) assigning, with the particle-based method application module, the plurality of sub-domains to respective processors of the multi-processor computer system; (Figure 3, Boxes of the domain are assigned to respective processors of the multi-processor computer system)
conducting the … simulation in parallel computations, (Figure 3, Page 50 Section 4 results, Page 55 Section 6 summary, parallel molecular dynamics simulations are used)
summing up, with the particle-based method application module, total number of particles in said each sub-domain; and (Page 48 Left Column Last paragraph, load balancing operations are performed by counting the number of atoms in each cell)
repeating (b)-(c) if an indicator derived from the total number of particles in said each sub-domain shows workload imbalance; (Pages 48 and 49 Section 3.2 Dynamic load balancing, after the total number of particles in each section is calculated, if the load imbalance exceeds a threshold, the partition boundaries are moved)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Teng with Srinivasan as the references deal with simulation of particles in a domain, in order to implement a system that divides the load between processors based on particles in a coordinate system based on a load imbalance. Srinivasan would modify Teng by using load balancing, if the load imbalance exceeded a threshold, to distribute the particles in each section of the coordinate system between the multiple processors. The benefit of doing so is the total computation time for the particle system can be reduced by as much as 50%. (Srinivasan Abstract)

Regarding claim 2, the combination of Teng and Srinivasan teaches the limitations of claim 1. Teng also teaches wherein the particle-based method is based on Corpuscular Particle Methodology. (Column 2 Lines 20-35, the numerical simulation is based on corpuscular particle theory)

Regarding claim 4, the combination of Teng and Srinivasan teaches the limitations of claim 1. Teng does not explicitly teach wherein the indicator comprises substantially larger percentage of particles in a first sub-domain of the plurality of sub-domains than that of a second sub-domain, when the particles are homogeneous.
Srinivasan teaches wherein the indicator comprises substantially larger percentage of particles in a first sub-domain of the plurality of sub-domains than that of a second sub-domain, when the particles are homogeneous. (Page 46 Right column Last paragraph, Page 47 First Paragraph continued from Page 46, The load balancing is done if the load imbalance exceeds the threshold of 10%)

In regards to claim 7, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
The additional computing components are at least taught by Teng Figure 7 and Column 7 Lines 18-42.

In regards to claim 8, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 10, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 13, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 14, it is the computer readable medium embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 16, it is the computer readable medium embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teng, in view of Srinivasan, and in further view of Feng et al. “Gas Dynamic Simulation of Curtain Airbag Deployment through Interior Trims” (hereinafter “Feng”).
Regarding claim 5, the combination of Teng and Srinivasan teaches the limitations of claim 1. The combination of Teng and Srinivasan does not explicitly teach wherein numerically-calculated particle behaviors are used for adjusting a physical setup of the explosion event.
Feng teaches wherein numerically-calculated particle behaviors are used for adjusting a physical setup of the explosion event. (Page 2 Last paragraph, A Corpuscular Particle method is used to simulate gas flow features; Page 9 First and second paragraphs, After simulation, potential failures are identified and fixed (adjusted) in the vehicle to deliver the air bag right the first time)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Teng and Srinivasan with Feng as the references deal with 

Regarding claim 6, the combination of Teng, Srinivasan and Feng teaches the limitations of claim 1. Teng teaches wherein the explosion event is used for inflating an airbag in an automobile during crash. (Column 1 Lines 9-15, numerically simulating inflation of an airbag configured with a plurality of connected flexible-boundary Volumes (e.g., an airbag having more than one connected pouches for protecting occupants in an automobile during a car crash))

In regards to claim 11, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.
Examiner’s Note: The Examiner notes that the limitations of claim 11 are intended use and are not required to be given patentable weight, all that is required is a device capable of performing the claimed function. (MPEP 2111) However, in the interest of compact prosecution, see the rejection of claim 5.

In regards to claim 12, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 17, it is the computer readable medium embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 18, it is the computer readable medium embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. USPPN 2012/0131592: Teaches simulation of particles between nodes using a recursive bisection method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147